Citation Nr: 1211911	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  11-25 603	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether expenses incurred at the Pueblo Regent Independent Senior Living Community may be deducted as a medical expense for the purpose of determining whether the Veteran's income exceeds the income eligibility limit for special monthly pension based on the need for aid and attendance.   



REPRESENTATION

Appellant represented by:	Scott Sexton, Attorney at Law



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to July 1946. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 determination by a Department of Veterans Affairs (VA) Regional Office (RO).  

In a statement received from the Veteran in October 2011, the Veteran clarified that he did not desire a hearing before a Veterans Law Judge.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).   

The appeal is REMANDED to the RO in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran by way of a December 2010 rating decision was found to be eligible for special monthly pension based on the need for aid and attendance following receipt of a September 2010 physician's statement indicating that the Veteran's disabilities rendered him unable to protect himself from the hazard or dangers incident to his daily environment.  However, entitlement to pension benefits, including such benefits based on the need for aid and attendance, may only be granted if a Veteran's income is not in excess of the specified maximum annual pension rate (MAPR).  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).  In the instant case, the RO determined in January 2001 that the Veteran's income of $27,029.00 effective from October 1, 2010, exceeded the MAPR of $19,736 for Veterans without dependents such as the claimant in the instant case.  

The Veteran's appeal arises from the determination that his income exceeds the MAPR.  In this regard, it contended that the costs associated with care provided at the Pueblo Regent Independent Senior Living Community should be deducted from the income calculated by VA for pension purposes, and that should such costs be excluded from income, his income would not exceed the MAPR.  The law provides that nursing home expenses are generally deductible from countable income for pension purposes.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(b).  In finding that the costs associated with care provided by the Pueblo Regent Independent Senior Living Community could not be excluded from income, the RO determined that this facility did not meet VA's definition of a nursing home.  
The Veteran in his substantive appeal did not dispute the conclusion that Pueblo Regent Independent Senior Living Community is not a nursing home as defined by VA.  Instead, he asserts that the expenses in question incurred at this facility are excludable under provision specifically applicable to Veterans entitled to pension on the basis of the need for aid and attendance codified at M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(m).  Under this provision, all reasonable fees paid to an "adult day care center, rest home, group home, or a similar facility that does not qualify as a nursing home" may be deducted as medical expenses as long as the facility provides some medical or nursing services for the disabled person.  This provision stipulates that these services do not have to be furnished by a licensed health professional.  It is also noted that for the purpose of the medical expense deduction, a nursing home is defined as any facility that provides extended inpatient medical care, and not the definition set forth at 38 C.F.R. § 3.1(z).  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(a).  

In support of his claim, the Veteran has submitted a form in September 2011 from Pueblo Regent Independent Senior Living Community indicating that this facility does provide nursing services as defined by M21-1MR, Part V, Subpart iii, Chapter 1, Section G 43.  While reliance was placed by the RO in its November 2011 supplemental statement of the case that it was specifically noted on this form that the facility does not "[p]rovide staff for skilled medical care," the manual provision above states that deduction of the costs of services in question do not have to have been furnished by a licensed health professional for Veterans such as the claimant in the instant case who have been found to be in need of aid and attendance benefits.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(m).  

As specific consideration of these manual provisions relied upon by the Veteran, in order to ensure due process to the Veteran, the RO upon remand will be provided the first opportunity to consider whether the costs of the expenses in question from Pueblo Regent Independent Senior Living Community may be deducted under the provisions of M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(m) cited above that are applicable to Veterans entitled to special monthly pension based on the need for aid and attendance.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  If it is determined that some or all of the expenses in question are deductible under these provisions, the RO will be asked upon remand to recalculate the Veteran's income based on such a deduction to determine if his income exceeds that MAPR.  Accordingly, the case is REMANDED for the following action:

1.  The RO is to readjudicate the Veteran's claim with specific consideration of whether any expenses incurred at the Pueblo Regent Independent Senior Living Community are deductible under the provisions of M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(m) that are specially applicable to Veterans entitled to special monthly pension based on the need for aid and attendance.  

To the extent it is determined that any expense incurred at the Pueblo Regent Independent Senior Living Community are deductible from income for the purpose of determining eligibility for special monthly pension based on the need for aid and attendance, the RO is to conduct an audit of the income and exclusions from countable income for the Veteran for the purpose of eligibility for pension benefits which sets out the total income from each source and the specific amount of any exclusions from that total, as well as the rationale or regulatory support for all exclusions.  The audit should be associated with the claims file.  Also, the Veteran should be sent a copy of the audit, and a full explanation of the calculations relied upon to determine the countable income.

2.  If the claim remains denied, the Veteran and his attorney should be provided with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



